      Case 2:19-cv-02350-JAM-AC Document 12 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ROGELIO MAY RUIZ,                                  No. 2:19-cv-2350 JAM AC P
12                      Plaintiff,
13          v.                                          ORDER
14   A. HUBBARD,
15                      Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 30, 2020, the magistrate judge filed findings and recommendations herein, finding

21   that plaintiff is a three-strikes litigant. The findings and recommendations were served on

22   plaintiff and contained notice that any objections to the findings and recommendations were to be

23   filed within fourteen days. Plaintiff has filed objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   ////

27   ////

28   ////
                                                       1
     Case 2:19-cv-02350-JAM-AC Document 12 Filed 09/09/20 Page 2 of 2

 1   court finds the findings and recommendations to be supported by the record and by proper
 2   analysis. 1
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed July 30, 2020, are adopted in full;
 5           2. Plaintiff’s application to proceed in forma pauperis, ECF No. 2, is denied; and
 6           3. Plaintiff is directed to pay the $400 filing fee within thirty (30) days after an order
 7   adopting these findings and recommendations; failure to do so will result in the dismissal of this
 8   action without prejudice.
 9           4. Further, plaintiff’s motion for appointment of counsel, ECF No. 10, is denied without
10   prejudice, and plaintiff’s motion for extended time, ECF No. 11, is denied as moot.
11
     DATED: September 9, 2020
12                                                  /s/ John A. Mendez____________                _____
13                                                  UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22   1
       Plaintiff asks the court to determine whether two of his three strikes are the same case. See
23   ECF No. 10 at 2. Review of these cases demonstrates that Ruiz v. Curry, Case No. 1:17-cv-1454
     DAD SAB (E.D. Cal.), and Ruiz v. Curry, Case No.1:17-cv-1407 SAD SKO (E.D. Cal.) are
24   distinct cases; both cases were originally filed in the Northern District and accorded unrelated
     case numbers before being transferred to this court. Therefore they continue to count as twi
25   strikes. In addition, plaintiff seeks to “withdraw” his third strike, Ruiz v. McGuire, Case No.
26   3:16-cv-0388 AJB BLM (S.D. Cal.), noting that further orders were issued in that case after its
     dismissal. ECF No. 10 at 2. Review of the docket in that case demonstrates that plaintiff
27   continued to file documents resulting in numerous ‘discrepancy” orders, none of which vacated
     the dismissal of the case for failure to state a claim or providing a ground upon which plaintiff
28   may seek its “withdrawal” as a strike.
                                                         2
